 DFC('ISIONS OF NATIONAL LABOR RELATIONS BOARDA. V. A. Foods, Inc., d/b/a Carrick Foodland andAmalgamated Meat Cutters and Butcher Workmenof North America, Local 424, AFL-CIO and RetailStore Employees Union, Local 1407, as charteredby Retail Clerks International Association, AFL-CIO, Party to the Contract. Case 6 CA 10541September 27, 1978DECISION AND ORDERBY MEMBERS PENEI..0, MURPHY, AND TRUESDAI EOn May 15, 1978, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, A. V. A.Foods, Inc., d/b/a Carrick Foodland, Pittsburgh,Pennsylvania, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, as so modified:I. Insert the following as paragraph l(a) and re-letter the present paragraph l(a) and subsequentparagraphs accordingly:"(a) Threatening employees in order to discouragethem from exercising their right to testify before theNational Labor Relations Board."i Respondent has excepted to certain credibility findings made by the Ad-ministrative l.aw Judge. It is the Board's established policy not to overrulean Administratisve Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The Administrative Law Judge found that Respondent violated Sec.8(a)(I) by threatening employees in order to discourage them from testifytingbefore the National Labor Relations Board. While this finding is encom-passed by the language of par. I of his Conclusions of l.aw, we find merit inthe General Counsel's exception to the Administrative L aw Judge's inadser-tent failure to include a provision in his recommended Order and noticeconcerning this conduct. We shall modify the recommended Order and no-tice accordingly2. Substitute the attached notice for that of' theAdministrative Law Judge.APPENDIXNoTI('E To EMPILOYEESPOSTED BY ORDER OF THFNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we have violated the Na-tional Labor Relations Act and has ordered us to postthis notice to our employees.The Act gives the employees the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protection, andTo refrain from the exercise of any such ac-tivities.In recognition of these rights, we hereby notify ouremployees that:WE WVIl. NOI threaten our employees in orderto discourage them from exercising their right totestify before the National Labor RelationsBoard.WE WILL NOT threaten our employees withdischarge, store closing, or other reprisals in or-der to discourage them from engaging in unionactivity or other protected concerted activity.WE wnl.L NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them by Section7 of the Act.A. V. A. FOODS, IN(C., D/B/A CARRI KFOODI.ANDDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard on February 27, 1978, in Pittsburgh, Penn-sylvania, upon a charge filed by the Amalgamated MeatCutters and Butcher Workmen of North America, Local424. AFL-CIO (herein the Meat Cutters) on September 6,1977, and served on that date upon both A. V. A. Foods,Inc. d/b/a Carrick Foodland (herein Respondent) and Re-238 NLRB No. 90568 CARRICK FOODLANI)tail Store Employees Union, Local 1407 as chartered byRetail Clerks International Association, AFL CIO (hereinthe Retail Clerks). The complaint was issued by the Re-gional Director of Region 6 of the National Labor Rela-tions Board on November 30. 1977. and was served on allparties on December 1, 1977.The complaint alleged that Respondent violated Section8(a)(1) and (2) of the Act by threatening employees withreprisals because of their exercise of their statutorily pro-tected rights, by creating the impression that their unionactivities were under the surveillance of the employer. andby soliciting employees to encourage other employees tosupport the Retail Clerks rather than the Meat Cutters. Re-spondent's answer denied the commission of any unfair la-bor practices. The Retail Clerks neither responded to thecomplaint nor appeared at the hearing.1. RESPONI)ENT'S BUSINESS AND rile UNION'S L.ABOROR(;ANIZAIION SI AlUSRespondent is a Pennsylvania corporation engaged in theretail sale of food and groceries in Pittsburgh, Pennsylvania.The complaint alleged facts establishing. Respondent ad-mitted, and I find and conclude that Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.The complaint alleged. Respondent admitted, and I findand conclude that both the Meat Cutters and the RetailClerks are labor organizations within the meaning of Sec-tion 2(5) of the Act.II. 11tF UNFAIR .ABHOR PRA('II('t SA. BackgroundRespondent acquired the Carrick Foodland store in De-cember 1976 and, in the same month, recognized the RetailClerks as the collective-bargaining representative of all ofits employees. In January 1977' the Meat Cutters filed arepresentation petition, Case 6-RC-7709, which was subse-quently withdrawn. Another petition, Case 6 RC 7762,was filed on February 19, and a hearing was held thereonon July 18, On the basis of the somewhat scanty recordbefore me, it appears that the contract between Respondentand the Retail Clerks was determined not to be a bar to anelection and an election was directed and subsequently con-ducted on September 7. The ballot choices were the RetailClerks, the Meat Cutters, or no union. The ballots thereinwere impounded upon the filing of the instant charge.B. Pertinent EventsChristina Dean, one of three employees in the meat de-partment, was involved in activities on behalf of the MeatCutters, distributing authorization cards in the store, in De-cember 1976 through February 1977. In August. at the re-quest of Meat Cutter representative George Nestler, sheresumed some activity, securing for him the names and ad-dresses of the unit employees. On August 22. the Meat Cut-' All dates hereinafter are 1977 unless otherwise specified.ters distributed a flyer to the unit employees intformingthem that an election would be conducted in Septemberand soliciting their support. The letter made certain asser-tions about the alleged illegality of the contract between theRespondent and the Retail Clerks, the financial position ofthe Respondent and the wages currently paid.On August 23. Dean had a conversation with Victor Pa-sula, the store manager. in the presence of the meat depart-ment manager. Jerry Mallwitz. and several other employ-ees. Pasula accused her ot spreading rumors that he wasbribing the cashiers with a pay raise to vote tbr the RetailClerks and told her to quit bothering all of the employeeson the job. He also told her that if she was going to organizea union. she should do it on her own time, not his, andaccused her of lying to him when he asked her it' she wasworking for another Meat Cutter local. Finally, he told herthat he wanted to get rid of all the troublemakers and thatsomeone would go to jail for this.2General Counsel contended that by the foregoing con-duct, Respondent had created an impression that Dean'sunion activities were under its surveillance and that by suchconduct, particularly in the context of threatening to "getrd of all the troublemakers," Respondent had violated Sec-tion 8(a)( I). The cases cited bs General Counsel only wentto the proposition that the creation of such an impressionviolates Section 8(a)( I ), a proposition not in dispute. Re-spondent, however, contended that "A finding of unlawfulsurveillance cannot ... be predicated on Respondent's un-avoidable awareness of... union activity." It pointed outthat the union activity had occurred in the store over aperiod otf 8 or 9 months. that formal proceedings in regardto that activity had taken place, and that representatives ofthe Meat Cutters had been in the store and had spoken toemployees in the meat department. Noted, too, is undeniedtestimony by, Pasula that Dean had spoken to him abouther union activity as early as December 1976 and that therewere but three employees in the meat department wherelogic would dictate that the activity on behalf of the Meat('utters originated.I find, in agreement with the Respondent, that Pasula'sstatement did not unlawfully create an impression of sur-veillance. In South Shore Hospital. 229 NLRB 363 (1977).the Board pointed out that the gravamen of this violation isthat an employer's statements lead its employees to believethat their union activities have been placed under surveil-lance. Pasula's statements did not do so. In the context ofthe relatively open union activity occurring herein, hisstatements do not suggest that he acquired his knowledgethrough solicitation or spying: information regarding em-ployee union activities frequently comes to management2 Dean's testimons was essentially corroborated by that of MichelleTurocv, the only other employee to testil. Pasula's version saried in empha-sis more than substance. Thus, he testified that he was attempting to squelcha rumor to the effect that he had bnbed emplo)ees. He admitted saying thatIf anyone (not just Dean) was working for another union, he wanted them todo it on their own time rather than his. He neither admitted nor deniedsaying that he wanted to get nd of all the troublemakers and he placed thestatement about someone going to jail into a difnereni context. discussedin/ra. Malluit, who was placed in this consersation hb both Dean andTurocy. did not testify in regard thereto: neither did he dens that he waspresent. In view of the corroboration of Dean's testimons. the absence oIcorroboration of Pasula's. and Pasula's failure to dens pertinent aspects ofDean's testimony. I credit )Dean.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout the necessity for management to seek it out. G. C.Murphy Compcanv. 216 NLRB 785. 792 (1975).Notwithstanding that I have rejected General Counsel'scontention in regard to the alleged impression of surveil-lance, I find that Pasula's statements to Dean on August 23interfered with employee rights and violated Section 8(a)( 1 )of the Act. Thus. Pasula accused Dean of engaging in unionactivity, of "bothering" the cashiers, ordered her not to doso on his time, and threatened to "get rid of all the trouble-makers," a euphemism for organizers or activists. By suchconduct Respondent unlawfully inhibited the lawful unionactivities of Dean and all other employees present.'On the following day. August 24. meat department em-ployee Michelle Turocy was told by Jerry Mallwitz, "that ift'Vic did not get his way, that he was going to close the storedown." Mallwitz denied making this statement. Demeanoris of little help in resolving this head-to-head credibilityquestion: neither witness testified at any great length andthere was nothing in the manner in which either testifiedwhich would mark one or the other as either inherentlyreliable or incredible. However, Mallwitz' testimony' abouta subsequent conversation, that of February 24, 1978, (fullydescribed, intro) appeared to be less than fully candid. Not-ing that apparent lack of candor and also noting thatTurocy was still in Respondent's employ and was testifyingin direct contradiction to statements of her present supervi-sor.4I credit Turocy.Respondent contended that, assuming arguendo thatMallwitz made the foregoing statement, the failure to iden-tifv' "Vic," and the absence of any reference to the selectionof the Meat Cutters as bargaining representative, as allegedin the complaint, rendered this statement too ambiguous tosupport an 8(a)l 1 ) finding. This contention is rejected. Pasu-la's first name is "Victor," and the employees herein, evenin the course of their testimony, referred to him as "Vic."Further, Victor Pasula, as manager, was one who would beable to take the action threatened by Mallwitz. Thus, noreasonable question existed as to whom Mallwitz was refer-ring. Similarly, in the context of the ongoing union cam-paign, the pending election, and Pasula's statements aboutunion activity made on the previous day, there could belittle doubt as to what was meant by "Vic not getting hisway." Accordingly. I find that by the statement of August24, Mallwitz threatened an employee with store closing be-cause of the union activity, and thereby violated Section8(a)(1) of the Act.'Pasula again spoke to the meat department employees onAugust 25, this time in reference to the Union's August 22letter. lie disputed the Union's assertions as to the profit-ability of the store and, in the context of that discussion,made a statement to the effect that someone should go tojail for making such assertions. He also made a statement toI his issue was closely related to other allegation in the complaint, theconduct involved in this conversation was Ihe subject of a complaint allega-tion, the facts thereof were largel? undisputed, and I find that this issue wasfully and fairly litigated. See Griffin Inns. Owner and Operator o SheratonMotor Inn (Wboodhauen. Michiganm, 229 NL RB 199 (1977)r "The Board has long recognized that the testimony of a witness in suchcircumstances is apt to he particularly reliable. inasmuch as the witness istestilving adversely to his or her pecuniary interest, a risk not lightly under-taken." Gold Stanidlrd Enterpriseri, In .el al., 234 NLRB 618 ( 1978). (,orgiaRug Mill. 131 NilRB 1304. 1305 (1961).''The cases cited by Respondent are distinguishable on their facts.the effect that it was believed that the problem had origi-nated in the meat room because the letter came from theMeat Cutters Union. Dean was observed shaking her headand Pasula asked why. She told him that she was tired ofgetting dirty looks from the cashiers and having them pointtheir fingers at her. Pasula told her that if she was not push-ing for the Meat Cutters she should tell them that she wasfor local 1407 and they would stop pointing their fingers ather.6General Counsel contended that by the foregoing state-ment, Respondent solicited an employee to encourage oth-ers to support the Retail Clerks and thereby interfered withemployee rights and rendered assistance and support to theRetail Clerks, in violation of Section 8(a)(l) and (2) of theAct, citing Business Envelope Manutrcwturers ol/ Tennes.see,Inc., 227 NLRB 280 (1976). The instant case is, however,distinguishable from Business Elnt'clople. In that case, in thecontext of numerous previous unfair labor practices in vio-lation of' Section 8(a)(l) and (2), an employee was calledinto a supervisor's office and was specifically requested tocirculate among other employees to drum up support forthe incumbent union. No such conduct took place in theabove-described meeting. Pasula only responded, perhapsinartfully. with a suggestion to rectify D)ean's problem withher fellow employees. He did not seek her out and he didnot direct her to encourage other employees to support Lo-cal 1407. I find neither interference nor assistance in thisexchange and recommend that these allegations be dis-missed.Finally, the complaint, as amended, alleged that Mall-witz threatened employees with unspecified reprisals if' theygave testimony under the Act. On the morning of February24. 1978. the Friday preceding the hearing herein. [)eanspoke with Mallwitz in the meat room. Also present wereTurocy and another employee. Dean told Mallwitz that shehad been subpenaed. Mallw itz stated that he had expectedthat, and Turocy informed him that she had also been sub-penaed. Mallwitz asked them whether they could work thatmorning and they replied that they would be unable to doso. Mallwitz concluded the conversation by stating, "Youdon't know what trouble you girls are getting into." Mall-witz testified that when told that they had been subpenaedhe told them. "[W]e're in trouble, there's going to be threepeople missing in the meat room." His testimony contin-ued:Q. (By Mr. Randolph) Was that the extent of yourdiscussion?A. Well, later on I said I think you girls have aproblem. because--well, I know both need their pay.and I figured they're going to be one day short on paythis week because of being down there.('ross-examination and further questioning developed thatthere was but one conversation; the "later on" referred tolThe foregoing description is derived from the mutualls corrioborati etestimonies of Dean and I urocy. Pasula's testinmons disputed only whetherhe instructed Dean to tell the other employees that she was for l ocal 1407lHe asserted that she told him that she was no longer supporting the MeatC(utters and he replied that she should tell the other employees hoa she lellMallwiti. who wals present according to both l)ean and Turocs, did nottestis on this issue. Noting this lack of corroboration, .ncnd deming theD)eain-Turo.c version more plausible. I have credited them.570 CARRICK FOODLANDby Mallwitz was merely the conclusion of the same conver-sation, and Mallwitz did not tell the employees why hethought they had a problem. I find Mallwitz' description ofthe conversation, particularly that part claiming that a por-tion of it occurred "later on," to lack candor and the expla-nation of his thought processes to be implausible. I there-fore credit the testimony of Dean, as corroborated byTurocy.7The giving of testimony before the National Labor Rela-tions Board is a protected concerted activity. Iowa BeefProcessors, Inc., 226 NLRB 1372 (1976). Mallwitz' state-ment to Dean and Turocy, "You don't know what troubleyou girls are getting into," was an implied threat whichwould tend to discourage employees from engaging in suchprotected activities. I therefore find that by Mallwitz' con-duct, Respondent has violated Section 8(a)( I) of the Act.'Based upon all of the foregoing, I make the following:CoN( l SIONS OF LAW1. By threatening employees who engage in union orother protected concerted activities with discharge. storeclosing, or other reprisals, Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act and has therebyviolated Section 8(a)( 1 ) of the Act.2. The unfair labor practices described above affect com-merce within the meaning of Section 2(6) and (7) of the Act.3. Respondent has not violated the Act in any othermanner as alleged in the complaint.7In reaching this conclusion. I have noted that the full explication of theconversation. as set forth abx)ve. was brought out on Dean's cross-examina-tion rather than during direct examination Nonetheless, the testimony wasoffered willingl. without recourse toi prior contradictor5statements andlargel) swithout leading questionsI A similar finding would follow even had I credited Mallwitz' testimonyas to this incident. Bs his own admission, he concluded his conversation bytelling Dean and Turocy, without further explanation, that he thought theyhad a problem. Such a statement would reasonably be understood by em-ployees as an implied threat of reprisal for testifying and would reasonablytend to interfere with the free exercise of statutory rights Mallwitz' motive inmaking the statement is immaterial. See Florida Steel Corporation. 224NLRB 45 (1976).Upon the foregoing findings of fact, conclusions of law,and the entire record, I make the following recommended:ORDER,Respondent A. V. A. Foods. Inc. d/b/a Carrick Food-land, its officers, agents, successors. and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge. store closingor other reprisals in order to discourage them from engag-ing in union or other protected concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2. Take the following affirmative actions deemed neces-sary to effectuate the policies of the Act:(a) Post at its Pittsburgh, Pennsylvania, store copies ofthe attached notice marked "Appendix."'0Copies of saidnotice, on forms provided by the Regional Director for Re-gion 6, after being duly signed by Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered hb ans othermaterial.(b) Notify the Regional Director for Region 6. in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.9 In the event no exceptions are filed as provided bs Se. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted bs the Boaird and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaised for all purposes.i' In the event that this Order is entorced by a judgmente of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."571